Exhibit 10.8

 

EXECUTION VERSION

 

CONFIDENTIAL

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of July 1, 2015
(the “Execution Date”), is made by and between Applied Genetic Technologies
Corporation, a Delaware corporation (the “Company”), and Biogen MA Inc., a
Massachusetts corporation (the “Purchaser”).

WHEREAS, the parties hereto have entered into a Collaboration and License
Agreement of even date herewith (the “Collaboration Agreement”); and

WHEREAS, Purchaser desires to purchase from the Company, and the Company desires
to sell and issue to Purchaser, shares of the common stock, $0.001 par value per
share, of the Company (“Common Stock”) having an aggregate purchase price equal
to Thirty Million Dollars ($30,000,000)(the “Purchase Amount”), subject to the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
parties hereby agree as follows:

1.Purchase and Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Company agrees to issue and sell to Purchaser, and Purchaser
agrees to purchase at the Closing (as defined below), that whole number of
shares of Common Stock (the “Shares”) as is closest to the quotient of the (a)
the Purchase Amount divided by (b) the product of (i) the volume-weighted
average price per share of the Common Stock as reported by the Nasdaq Global
Market during the twenty (20) consecutive trading days immediately preceding the
Execution Date, multiplied by (ii) 120% (the “Price per Share”).

2.Closing; Deliveries.

(a)Closing. Subject to the satisfaction or waiver of each of the conditions set
forth in Sections 7, 8 and 9 (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions), the closing of the sale and purchase of the Shares (the
“Closing”) shall take place on the third (3rd) business day after the
satisfaction or waiver of each of the conditions set forth in Sections 7, 8 and
9 (other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions), remotely
via the exchange of documents and signatures, or at such other location as may
be agreed upon by the Company and Purchaser. The date on which the Closing
occurs is hereinafter referred to as the “Closing Date.”  

(b)Deliveries.

(i)At the Closing, the Company will issue and deliver to Purchaser or its
designated affiliate a certificate representing the Shares, registered in the
name of Purchaser or, to the extent permitted under Section 11(l), of its
designated affiliate (any such designee

 





--------------------------------------------------------------------------------

 

being hereinafter referred to as the “Substitute Purchaser”); provided, that the
Purchaser shall have given the Company written notice of such designation not
less than two (2) business days prior to the Closing. The Company will also
deliver at the Closing: (A) a certificate in form and substance reasonably
satisfactory to Purchaser and duly executed on behalf of the Company by an
authorized officer of the Company, certifying that the conditions to Closing set
forth in Section 7 of this Agreement have been fulfilled and (B) a certificate
of the secretary of the Company dated as of the Closing Date certifying (1) that
attached thereto is a true and complete copy of the Amended and Restated Bylaws
of the Company as in effect at the time of the actions by the Board of Directors
of the Company referred to in clause (2) below, and on the Closing Date; (2)
that attached thereto is a true and complete copy of all resolutions adopted by
the Board of Directors of the Company authorizing the execution, delivery and
performance of this Agreement and the issuance and sale of the Shares by the
Company and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby
as of the Closing Date; (3) that attached thereto is a true and complete copy of
the Company’s Fifth Amended and Restated Certificate of Incorporation as in
effect at the time of the actions by the Board of Directors of the Company
referred to in clause (2) above, and on the Closing Date; and (4) as to the
incumbency and specimen signature of any officer of the Company executing this
Agreement on behalf of the Company.

(ii)At the Closing, Purchaser or its designated affiliate will deliver to the
Company the Purchase Amount, in the form of a wire transfer of immediately
available funds to a bank account designated by the Company.  The Company will
notify Purchaser in writing of the wiring instructions for such account not less
than three (3) business days before the Closing Date. Purchaser will also
deliver, or cause to be delivered, at the Closing: (A) a certificate in form and
substance reasonably satisfactory to the Company duly executed by an authorized
officer of Purchaser certifying that the conditions to Closing set forth in
Section 8 of this Agreement have been fulfilled, (B) a certificate of the
secretary or assistant secretary of Purchaser dated as of the Closing Date
certifying as to the incumbency and specimen signature of any officer executing
this Agreement on behalf of Purchaser, and (C) in the event that Purchaser shall
have designated a Substitute Purchaser pursuant to subsection (i) above, an
instrument of adherence, in form and substance acceptable to the Company,
whereby the Substitute Purchaser shall have agreed to join in and be bound by
the representations, warranties, covenants and obligations of the Purchaser
hereunder. References in this Agreement to the Purchaser shall be deemed to
include any permitted Substitute Purchaser to which the Shares are issued at the
Closing.

3.Representations and Warranties of the Company.  The Company represents and
warrants to Purchaser as follows:

(a)Organization.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own and lease its properties, to
carry on its business as presently conducted and as proposed to be conducted in
the Company SEC Reports, to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, including the issuance and sale of
the Shares.  The Company is duly qualified as a foreign corporation and is in
good standing in all such jurisdictions in which the conduct of its business or
its ownership or

2



--------------------------------------------------------------------------------

 

leasing of property requires such qualification, except to the extent that any
failure to be so qualified would not have a Material Adverse Effect, as
hereinafter defined.

For purposes of this Agreement, “Material Adverse Effect” shall mean any change,
event, circumstance, development or effect (each, a “Change”) that, individually
or in the aggregate with all other Changes, has had or would reasonably be
expected to have a material adverse effect on the Company’s financial condition,
business or operations;  provided that none of the following, and no Change
arising out of or resulting from the following, in each case to the extent
arising after the date of this Agreement, shall constitute (in and of itself) a
Material Adverse Effect or be taken into account in determining whether a
“Material Adverse Effect” has occurred (except, in the cases of clauses (i) and
(ii)(A), (D) and (E), where the Company is disproportionately adversely affected
relative to other persons operating in the industries or markets in which the
Company operates): (i) any Change generally affecting (A) the industries in
which the Company operates or (B) the economy, credit or financial or capital
markets or political conditions in the United States or elsewhere in the world
where the Company operates, including changes in interest or exchange rates, or
(y) any Change arising out of, resulting from or attributable to (A) changes or
prospective changes in law, in applicable regulations of any governmental
entity, in generally accepted accounting principles or in accounting standards,
or any changes or prospective changes in the interpretation or enforcement of
any of the foregoing in the United States or elsewhere in the world where the
Company operates, (B) the announcement or pendency of this Agreement, (C) the
taking of any action by the Company to the extent the taking of such action is
expressly required by this Agreement or the Collaboration Agreement or the
failure by the Company to take any action to the extent the taking of such
action is expressly prohibited by this Agreement or the Collaboration Agreement,
(D) acts of war (whether or not declared), hostilities, sabotage or terrorism,
or any escalation or worsening of any such acts of war (whether or not
declared), hostilities, sabotage or terrorism in the United States or elsewhere
in the world where the Company operates, (E) pandemics, earthquakes, hurricanes,
tornados or other natural disasters in the United States or elsewhere in the
world where the Company operates, (F) any decline in the market price, or change
in trading volume, of the Company Common Stock (it being understood, in each
case, that the facts or occurrences giving rise or contributing to such decline
or change may be deemed to constitute, or be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect), or (G) any failure by the Company to meet internal, analysts’
or other earnings estimates or financial projections or forecasts for any
period, or any changes in credit ratings and any changes in any analysts
recommendations or ratings with respect to the Company (it being understood, in
each case, that the facts or occurrences giving rise or contributing to such
failure or change may be deemed to constitute, or be taken into account in
determining whether there has been, or would reasonably be expected to be, a
Material Adverse Effect).

(b)Capitalization and Voting Rights.

(i)The authorized capital of the Company as of the date hereof consists of: (A)
150,000,000 shares of Common Stock of which, as of the date of this Agreement,
(1) 16,490,654 shares are issued and outstanding and (2) 3,056,253 shares are
reserved for issuance pursuant to the Company’s stock incentive plans and
outstanding warrants to purchase shares of common stock, of which 1,514,940
shares are issuable upon the exercise of stock options and warrants outstanding
on the date hereof and (B) 5,000,000 shares of preferred

3



--------------------------------------------------------------------------------

 

stock, par value $0.001 per share, of which no shares are issued and
outstanding. All of the issued and outstanding shares of Common Stock (x) have
been duly authorized and validly issued, (y) are fully paid and non-assessable
and (z) were issued in compliance with all applicable federal and state
securities laws and not in violation of any preemptive rights.

(ii)All of the authorized shares of Common Stock are entitled to one (1) vote
per share.

(iii)Except as described or referred to in Section 3(b)(i) above, as of the date
hereof, there are not: (A) any outstanding equity securities, options, warrants,
rights (including conversion or preemptive rights) or other agreements pursuant
to which the Company is or may become obligated to issue, sell or repurchase any
shares of its capital stock or any other securities of the Company or (B) any
restrictions on the transfer of capital stock of the Company other than pursuant
to state and federal securities laws.

(iv)The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration

(c)Subsidiaries. The Company has no subsidiaries.

(d)Authorization of this Agreement.  The execution, delivery and performance by
the Company of this Agreement have been duly authorized by all requisite
corporate action of the Company, its directors and stockholders.  The Company
has duly executed and delivered this Agreement, and this Agreement constitutes
the valid and binding obligation of the Company, enforceable in accordance with
its terms (except as enforceability may be limited by (x) applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and (y) general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law)).

(e)Authorization of the Shares.  

(i)The issuance, sale and delivery of the Shares hereunder by the Company have
been duly authorized by all requisite corporate action of the Company, its
directors and stockholders, and, when so issued, sold and delivered, the Shares
will be validly issued, free and clear of all liens and encumbrances, fully paid
and nonassessable, and not subject to preemptive rights, rights of first refusal
or similar rights of the stockholders of the Company or others.

(ii)No stop order or suspension of trading of the Common Stock has been imposed
by Nasdaq, the SEC or any other governmental agency or body and remains in
effect.

(f)No Governmental Consent or Approval Required.  No authorization, consent,
approval or other order of, declaration to, or filing with, any governmental
agency or body is required to be made or obtained by the Company for or in
connection with the valid and

4



--------------------------------------------------------------------------------

 

lawful authorization, execution and delivery by the Company of this Agreement or
for or in connection with the valid and lawful authorization, issuance, sale and
delivery of the Shares, except (i) exemptive filings under applicable securities
laws, which are not required to be made until after the Closing and which shall
be made on a timely basis and (ii) as required pursuant to the Hart-Scott-Rodino
Antitrust Improvements Act, as amended (the “HSR Act”).

(g)No Defaults. The Company is not in default under or in violation of (i) its
Fifth Amended and Restated Certificate of Incorporation  or its Amended and
Restated Bylaws of the Company (together, each as amended through the date
hereof, the “Organizational Documents”), (ii) any provision of applicable law or
any ruling, writ, injunction, order, permit, judgment or decree of any
governmental agency or body or (iii) any agreement, arrangement or instrument,
whether written or oral, by which the Company or any of its assets are bound,
except, in the case of subsections (ii) and (iii), as could not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. There exists no condition, event or act which after notice,
lapse of time, or both, would constitute a default or violation by the Company
under any of the foregoing, except, in the case of subsections (ii) and (iii),
as would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

(h)No Conflict.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (i) violate
any provision of applicable law or any ruling, writ, injunction, order, permit,
judgment or decree of any governmental agency or body, (ii) result in any
violation or default or constitute an event, with or without the passage of time
and giving of notice, that results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, or (iii) violate or
conflict with any of the provisions of the Organizational Documents, except, in
the case of (i) and (ii), which would not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

(i)Litigation. Except as set forth in the Company SEC Reports filed prior to the
date of this Agreement, there is no action, suit, proceeding or investigation
pending (of which the Company has received notice or otherwise has knowledge)
or, to the Company’s knowledge, threatened, against the Company or which the
Company intends to initiate which has had or is reasonably likely to have a
Material Adverse Effect.

(j)Licenses and Other Rights; Compliance with Laws. The Company has all
franchises, permits, licenses and other rights and privileges necessary to
permit it to own its properties and to conduct its business as presently
conducted and is in compliance thereunder, except where the failure to be in
compliance does not and would not have a Material Adverse Effect. The Company
has not taken any action that would interfere with the Company’s ability to
renew all such permits, except where the failure to renew such permits would not
have Material Adverse Effect. The Company is and has been in compliance with all
laws applicable to its business, properties and assets, and to the products and
services sold by it, except where the failure to be in compliance does not have,
and would not reasonably be expected to have, a Material Adverse Effect.

5



--------------------------------------------------------------------------------

 

(k)SEC Filings; Financial Statements.

(i)The Company has timely filed all forms, reports and documents required to be
filed by it with the United States Securities and Exchange Commission
(“SEC”).  All such required forms, reports and documents (including those that
the Company may file subsequent to the date hereof and prior to the closing) are
referred to herein as the “Company SEC Reports.”  As of their respective filing
dates, each of the Company SEC Reports (i) complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Company SEC Reports, and (ii) did not at the time they were filed (or if
subsequently amended or superseded by a filing prior to the date of this
Agreement, then on the date of such subsequent filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  

(ii)As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received by the Company from the SEC or its staff.

(iii)Each of the financial statements (including, in each case, any related
notes thereto) contained in the Company SEC Reports (the “Company Financials”),
including any Company SEC Reports filed after the date hereof until the Closing,
(i) complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, (ii) was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto) and (iii) fairly presented the financial position, results of
operations and cash flows of the Company as of the dates and for the periods
indicated.  

(iv)The Common Stock is listed on The Nasdaq Global Market, and the Company has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The Nasdaq Global Market. The Company has not
received any notification that, and has no knowledge that, the SEC or the Nasdaq
Global Market is contemplating terminating such listing or registration.

(l)Absence of Certain Changes or Events.  Since March 31, 2015 there has been no
change in the business, assets (other than intangible assets), capitalization,
financial condition, operations or results of operations of the Company taken as
a whole that has had a Material Adverse Effect.

(m)No Registration.  Assuming the accuracy of the representations and warranties
of Purchaser in Section 4 herein, the issuance of Shares to Purchaser is exempt
from registration pursuant to Section 4(a)(2) of the Securities Act. Neither the
Company nor any Person acting on its behalf will take any action that would
cause the loss of such exemption.

(n)No Integration. The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as

6



--------------------------------------------------------------------------------

 

defined in the Securities Act) which is or will be integrated with the Shares
sold pursuant to this Agreement in a manner that would require the registration
of the Shares under the Securities Act.

(o)Brokers’ or Finders’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Company in connection with the transactions contemplated by this Agreement.

(p)Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(q)Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.

(r)Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

(s)Intellectual Property. The Company owns or possesses adequate rights to use
all material trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, know-how, software, systems and
technology (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), and, to the
knowledge of the Company, material patents and patent applications, in each case
necessary for the conduct of its business as described in the Company SEC
Reports. The Company has no knowledge that the conduct of its business as
described in the Company SEC Reports conflicts or will conflict with any such
rights of others, except as would not have a Material Adverse Effect. The
Company has not within the last three years received any written notice of any
claim of conflict with any such rights of others. For purposes of this
paragraph, “knowledge” shall be deemed to mean, with respect to the Company, the
actual knowledge, after inquiry of patent counsel, but without any other duty of
inquiry, of the Chief Executive Officer, Chief Financial Officer, Chief Medical
Officer, Chief Business Officer, Chief Scientific Officer and Senior Director –
Process Development, Senior Director – Research and Pre-Clinical Studies and any
other person performing substantially the same functions as any of the
foregoing.

4.Representations, Warranties and Covenants of Purchaser.  Purchaser represents
and warrants to and covenants with the Company as follows:

7



--------------------------------------------------------------------------------

 

(a)Purchase for Investment.  Purchaser is acquiring the Shares purchasable by it
hereunder for its own account, for investment and not for, with a view to, or in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act.

(b)Unregistered Securities; Legend.  Purchaser understands that the issuance and
sale of the Shares has not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”) or any state
securities law, by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act and such rules and regulations
thereunder, that the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act and such state securities laws
or a subsequent disposition thereof is exempt from registration, that the
certificate(s) for the Shares shall bear a legend as set forth in Section 11(d)
(unless and until such legend is removed in accordance with Section 5(b)), and
that appropriate stop transfer instructions may be issued.  Purchaser further
understands that such exemption depends upon, among other things, the bona fide
nature of Purchaser’s investment intent expressed herein.

(c)Status of Purchaser.  Purchaser has not been formed for the specific purpose
of acquiring the Shares pursuant to this Agreement.  Purchaser understands the
term “accredited investor” as used in Regulation D promulgated under the
Securities Act and represents and warrants to the Company that Purchaser is an
“accredited investor” for purposes of acquiring the Shares purchasable by it
hereunder.

(d)Knowledge and Experience; Economic Risk.  Purchaser has sufficient knowledge
and experience in business and financial matters and with respect to investment
in securities of privately held companies so as to enable it to analyze and
evaluate the merits and risks of the investment contemplated hereby and is
capable of protecting its interest in connection with this
transaction.  Purchaser is able to bear the economic risk of such investment,
including a complete loss of the investment.

(e)Access to Information.  Purchaser acknowledges that it and its
representatives have had the opportunity to ask questions and receive answers
from officers and representatives of the Company concerning the Company and its
business and the transactions contemplated by this Agreement, and to obtain any
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy of the information regarding the Company herein
set forth or otherwise desired in connection with Purchaser’s purchase of the
Shares purchasable by it hereunder.

(f)Place of Business.  Purchaser has listed its principal place of business in
Section 11(f) below.

(g)Authorization of this Agreement.  Purchaser has duly authorized, executed and
delivered this Agreement, and this Agreement constitutes the valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms (except as enforceability may be limited by (x) applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and (y) general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law)).

8



--------------------------------------------------------------------------------

 

(h)Restrictions on Sale.No Shares, or any interest therein, may be sold, pledged
or otherwise transferred at any time or under any circumstances unless the sale
of the Shares proposed to be transferred has been registered under the
Securities Act and qualified under all other applicable securities laws, or the
Company has received an opinion of counsel reasonably acceptable to the Company
to the effect that such sale, pledge or transfer may be effected without
registration under the Securities Act or qualification under all other
applicable securities laws and the proposed transferee has made such
representations and agreements as the Company shall reasonably require to comply
with the Securities Act and any other applicable securities laws.

(i)Standstill Agreement.  During the eighteen (18) month period following the
Execution Date (the “Restricted Period”), without the Company’s prior written
consent, Purchaser will not (and will ensure that its “affiliates” (as defined
in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) will not):  (i) purchase or otherwise acquire, or offer, seek,
propose or agree to acquire, ownership (including, but not limited to,
beneficial ownership as defined in Rule 13d-3 under the Exchange Act) of any
outstanding voting securities of the Company, or any direct or indirect rights
or options to acquire any such securities or any securities convertible into
such securities, or ownership of all or substantially all of the assets of the
Company; (ii) seek or propose, alone or in concert with others, to control or
influence in any manner the management or the Board of Directors of the Company;
(iii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are used in the proxy rules under the
Exchange Act and the regulations thereunder) to vote, or seek to advise or
influence any person with respect to the voting of, any voting securities of the
Company; (iv) form, join, or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to voting
securities of the Company; (v) make any public announcement or proposal with
respect to the Transaction or any other transaction or proposed transaction of
the type described in the foregoing clauses (i) through (iii) between the
parties, any of the Company’s security holders or any of the Company’s
affiliates; or (vi) enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to any of the foregoing;
provided, however, that nothing in this letter agreement shall prohibit
Purchaser in any way from making any non-public offer or proposal to the Company
(or the Board of Directors thereof).  Notwithstanding anything to the contrary
in the foregoing sentence, each of the restrictions contained in this paragraph
(collectively, the “Standstill”) shall lapse at such time as: (x) the Company
enters into a definitive agreement with any person not affiliated with Purchaser
with respect to a merger, sale of assets or securities or other business
combination as a result of which such other person would succeed to a majority
of the voting securities, assets or business of the Company, or (y) a person not
affiliated with Purchaser has commenced an offer (or publicly announced an
intention to offer) to acquire a majority of the Company’s outstanding voting
securities or undertaken (or publicly announced an intention to undertake) a
proxy contest with respect to the election of directors of the Company or that
would if successful result in such person owning a majority of the outstanding
voting securities of the Company, or (z) the Company publicly discloses that it
has waived any standstill or similar provision in any other agreement between
the Company and any third party, including any provision analogous or
substantially similar to the Standstill.

(j)Voting.   The Purchaser agrees that at any annual or special meeting of
stockholders of the Company held during the Restricted Period (including,
without limitation, a

9



--------------------------------------------------------------------------------

 

meeting held to authorize any merger or other transaction involving an
acquisition or change in control of the Company, hereinafter referred to as a
“Drag Along Transaction”) it will vote, or cause to be voted, all Shares then
held of record or beneficially owned by the Purchaser in accordance with the
recommendation of the Board of Directors of the Company and will, if so
requested by the Company, deliver to the Company, for use at any such meeting,
and not revoke, a duly executed proxy directing that the Shares be voted in
accordance with such recommendation. For the avoidance of doubt, it is
understood and intended by the parties that Purchaser will not assert, and will
take all necessary actions to waive, any dissenters', appraisal or other similar
rights that it may have in connection with any such Drag Along Transaction
recommended by the Board of Directors of the Company.

5.Covenants of the Company.

(a)Current Public Information; NASDAQ Listing. The Company shall use its
reasonable efforts to (i) make available on a timely basis current public
information concerning the Company, within the meaning of Rule 144(c)(1) under
the Securities Act, and (ii) cause the Common Stock to remain listed on the
NASDAQ Global Market.  

(b)Removal of Legends.  The Company shall use its reasonable efforts to ensure
that the restrictive legends and stop transfer instructions described in Section
4(b) are removed within three (3) business days following receipt by the Company
of a written request by the Purchaser (the “Legend Removal Request”),
accompanied by such customary representations, notices and other documentation
(including, but not limited to, the opinion of Ropes & Gray LLP or other
similarly qualified counsel, as securities counsel to Purchaser) as are
reasonably requested by the Company’s counsel or transfer agent (the “Legend
Removal Documentation”), so as to enable the sale of any Shares in a transaction
registered under the Securities Act or pursuant to Rule 144 under the Securities
Act, or otherwise in connection with a transaction exempt from registration
under the Securities Act; provided, in each case, that such sale is otherwise
permitted by this Agreement. Any such Legend Removal Request shall be delivered
not less than five (5) business days prior to the date on which the proposed
sale is to be effected, during which period, the Purchaser, the Company and
their respective counsel will consult concerning the availability of any such
exemption. In the event the Company fails to cause the removal of restrictive
legends and stop transfer instructions pursuant to this Section 5(b) within the
three (3) business day period following the delivery to the Company of Legend
Removal Documentation in form and substance reasonably satisfactory to the
Company’s counsel and transfer agent, the Company will be responsible for all
additional broker fees incurred to ensure the trade settles, including costs to
borrow and deliver equivalent securities on Purchaser’s behalf (collectively,
“Costs”), until such time as the Company delivers the shares with the legend
removed; provided, that such three (3) day period shall be extended by any
period of delay attributable to action or inaction by the Company’s transfer
agent following delivery by the Company’s counsel to the transfer agent of its
opinion in customary form authorizing such legend removal. For the avoidance of
doubt, the parties intend that the Costs for which the Company may be
responsible hereunder shall not include lost profits or any element of value
attributable to changes in the price of the Company’s Common Stock.

6.HSR Filing. Subject to the terms hereof, the Company and the Purchaser agree
to cooperate and to use their respective reasonable best efforts to obtain any
government clearances

10



--------------------------------------------------------------------------------

 

or approvals, or expirations or terminations of waiting periods, required for
the consummation of the Transactions under the HSR Act, the Sherman Antitrust
Act, as amended, the Clayton Act, as amended, the Federal Trade Commission Act,
as amended, and any other federal, state or foreign law or, regulation or decree
designed to prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade (collectively “Antitrust Laws”), and to
respond to any government requests for information under any Antitrust Law.  The
parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto in connection with proceedings
under or relating to any Antitrust Law.  The Purchaser, in consultation with the
Company, shall be entitled to direct any proceedings or negotiations with any
governmental entity relating to any of the foregoing, provided that it shall
afford the Company and its counsel a reasonable opportunity to participate
therein.  Except as prohibited by applicable law, each party shall keep the
other party and/or its counsel informed of any substantive communication
received by such party from, or given by such party to any governmental entity,
in each case regarding any of the transactions contemplated hereby; and permit
the other party and/or its counsel to review any substantive communication given
by it to, and consult with each other in advance of any meeting or conference
with any such governmental entity.

Without limiting the generality of the foregoing, each of the Company and
Purchaser shall, within ten (10) days after the Execution Date (or such later
time as may be agreed to in writing by the parties), file with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act), together with all
required documentary attachments thereto (an “HSR Filing”), required of it under
the HSR Act in the reasonable opinion of either party with respect to the
transactions contemplated hereby and the Collaboration Agreement.  The parties
shall cooperate with one another to the extent necessary in the preparation of
any such HSR Filing.  Each party shall be responsible for its own costs,
expenses, and filing fees associated with any HSR Filing; provided, however,
that Purchaser shall be solely responsible for any fees (other than penalties
that may be incurred as a result of actions or omissions on the part of the
Company) required to be paid to any governmental agency in connection with
making any such HSR filing for acquisitions by Purchaser hereunder.  In the
event the United States Federal Trade Commission or the United States Department
of Justice seeks a preliminary injunction under the HSR Act against the Company
and Purchaser to enjoin the transactions contemplated by this Agreement,
Purchaser shall have the first right, but not the obligation, to defend against
such preliminary injunction, at Purchaser’s cost and expense, in consultation
with the Company. If Purchaser has not obtained a discontinuance of such
injunction within sixty (60) days of submitting the HSR Filing or if Purchaser
does not to pursue such discontinuance, the Company shall have the right, but
not the obligation, to take over such defense, at the Company’s cost and
expense, in consultation with Purchaser.  

7.Conditions Precedent to Closing by Purchaser.  The obligation of Purchaser to
purchase and pay for the Shares at the Closing is subject to the satisfaction
(or waiver by Purchaser) at or before the Closing of the following conditions:

(a)Representations and Warranties Correct.  Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material

11



--------------------------------------------------------------------------------

 

respects as of the Closing with the same force and effect as if they had been
made at the Closing, except (i) for those representations and warranties that
address matters only as of a particular date (which shall remain true and
correct as of such particular date) and (ii) where the failure to be true and
correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), individually or in the aggregate, has not
had, and would not reasonably be expected to result in, a Material Adverse
Effect.

(b)Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c)Collaboration Agreement. The Company shall have executed and delivered the
Collaboration Agreement, the Effective Date, as defined in the Collaboration
Agreement, shall have occurred, the three (3) Business Day period referred to in
Section 16.6.3 of the Collaboration Agreement shall have expired, and the
Collaboration Agreement shall not have been terminated pursuant to Section
16.6.3 thereof.  

(d)No Material Adverse Effect. From and after the date of this Agreement until
the Closing Date, there shall have occurred no event that has caused a Material
Adverse Effect.

(e)Listing. The Shares shall be eligible and approved for listing on the Nasdaq
Global Market.

8.Conditions Precedent to Closing by the Company.  The obligation of the Company
to issue and sell the Shares being sold to Purchaser at the Closing is subject
to the satisfaction (or waiver by the Company) at or before the Closing of the
following conditions:

(a) Representations and Warranties Correct. The representations and warranties
made by Purchaser in Section 4 shall be true and correct in all material
respects as of the Closing with the same force and effect as if they had been
made at the Closing.

(b)Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c)Collaboration Agreement. Purchaser shall have executed and delivered the
Collaboration Agreement, the Effective Date, as defined in the Collaboration
Agreement, shall have occurred, the three (3) Business Day period referred to in
Section 16.6.3 of the Collaboration Agreement shall have expired and the
Collaboration Agreement shall not have been terminated pursuant to Section
16.6.3 thereof.  

9.Mutual Conditions to Closing. The obligations of Purchaser and the Company to
consummate the Closing are subject to the fulfillment as of the Closing Date of
the following conditions:

(a)HSR Act Qualification. The filings required under the HSR Act in connection
with this Agreement and in connection with the Collaboration Agreement shall
have

12



--------------------------------------------------------------------------------

 

been made and the required waiting period shall have expired or been terminated
as of the Closing Date.

(b)Absence of Litigation. There shall be no action, suit, proceeding or
investigation by a governmental agency or body pending or currently threatened
in writing against Purchaser that questions the validity of any of this
Agreement, the right of Purchaser to enter into this Agreement or to consummate
the transactions contemplated hereby or thereby or which, if determined
adversely, would impose substantial monetary damages on the Company as a result
of the consummation of the transactions contemplated by this Agreement.

(c)No Prohibition. No provision of any applicable law and no judgment,
injunction (preliminary or permanent), order or decree that prohibits, makes
illegal or enjoins the consummation of the transactions contemplated by this
Agreement shall be in effect.

10.Termination.

(a)Ability to Terminate. This Agreement may be terminated at any time prior to
the Closing by:

(i)Mutual written consent of the Company and Purchaser;  

(ii)Either the Company or Purchaser if the Collaboration Agreement has been
terminated by either party thereto;

(iii)Either the Company or Purchaser, on or after the expiration of (A) the
180-day period following the HSR Filing Date, as defined in the Collaboration
Agreement, plus (B) an additional five (5) calendar days, plus (C) the
succeeding period of six (6) Business Days (the “Termination Date”), if the
transactions contemplated by this Agreement shall not have been consummated by
the Termination Date;

(iv)Either the Company or Purchaser, upon written notice to the other, if any of
the mutual conditions to the Closing set forth in Section 9 shall have become
incapable of fulfillment by the Termination Date and shall not have been waived
in writing by the other party within ten (10) business days after receiving
receipt of written notice of an intention to terminate pursuant to this clause
(iii) provided, however, that the right to terminate this Agreement under this
Section 10(a)(iv) shall not be available to any party whose failure to fulfill
any obligation under this Agreement has been the cause of, or resulted in, the
failure to consummate the transactions contemplated hereby prior to the
Termination Date;

(v)The Company, upon written notice to Purchaser, so long as the Company is not
then in breach of its representations, warranties, covenants or agreements under
this Agreement such that any of the conditions set forth in Section 7(a) or 7(b)
could not be satisfied by the Termination Date, (i) upon a material breach of
any covenant or agreement on the part of Purchaser set forth in this Agreement,
or (ii) if any representation or warranty of Purchaser shall have been or become
untrue, in each case such that any of the conditions set forth in Section 8(a),
8(b) or 8(c) could not be satisfied by the Termination Date; and

13



--------------------------------------------------------------------------------

 

(vi)Purchaser, upon written notice to the Company, so long as Purchaser is not
then in breach of its representations, warranties, covenants or agreements under
this Agreement such that any of the conditions set forth in Section 8(a) or 8(b)
could not be satisfied by the Termination Date, upon a breach of any covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have been or become untrue, in
each case such that any of the conditions set forth in Section 7(a), 7(b) or
7(c), as applicable, could not be satisfied by the Termination Date.

(b)Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 10(a) hereof, (a) this Agreement (except for this Section
10(b) and Section 11 hereof (other than Section 11(c)), and any definitions set
forth in this Agreement and used in such sections) shall forthwith become void
and have no effect, without any liability on the part of any party hereto or its
affiliates, and (b) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 10(b) shall relieve any party
from liability for fraud or any intentional or willful breach of this Agreement.

11.Miscellaneous.

(a)Fees and Expenses.  Except as otherwise provided in this Agreement, each
party to this Agreement shall bear all of its own fees and expenses incurred in
connection with the preparation and negotiation of this Agreement and the
consummation of the transactions contemplated hereby, including all fees of such
party’s legal counsel.

(b)Remedies.  In the event that the Company breaches any one or more of its
representations, warranties, covenants or agreements set forth in this
Agreement, Purchaser may proceed to protect and enforce its rights either by
suit in equity or by action at law, including, but not limited to, an action for
damages as a result of any such breach or an action for specific performance of
any such covenant or agreement contained in this Agreement.

(c)Survival of Representations, Warranties and Agreements.  The covenants,
representations and warranties of the parties contained herein shall survive any
Closing hereunder.  Each of the parties may rely on such covenants,
representations and warranties irrespective of any investigation made, or notice
or knowledge held by, it or any other person.  

(d)Legend.  It is understood that the certificate(s) evidencing the Shares may
bear the following legend (or substantially similar legends) until the time set
forth in Section 5(b):

“The securities represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933 or the
“Blue Sky” laws of any jurisdiction.  Such securities may not be sold,
transferred, pledged or hypothecated unless the registration, qualification and
filing requirements of all applicable

14



--------------------------------------------------------------------------------

 

jurisdictions have been satisfied or the Corporation has received an opinion of
counsel reasonably satisfactory to the Corporation that the proposed transaction
will be exempt from registration, qualification, and filings in all such
jurisdictions.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND MAY NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL THE TERMS AND
CONDITIONS OF A CERTAIN COMMON STOCK PURCHASE AGREEMENT DATED AS OF JUNE 30,
2015, A COPY OF WHICH THE CORPORATION WILL FURNISH TO THE HOLDER OF THIS
CERTIFICATE UPON REQUEST AND WITHOUT CHARGE.”

(e)Entire Agreement; Effect on Prior Documents.  This Agreement and the
Collaboration Agreement contain the entire agreement among the parties with
respect to the transactions contemplated hereby and supersede all prior
negotiations, commitments, agreements and understandings among them with respect
thereto.

(f)Notices.  All notices, requests, consents and other communications hereunder
to any party shall be contained in a written instrument addressed to such party
at the address set forth below or such other address as may hereafter be
designated in writing by the addressee to the addressor listing all parties and
shall be deemed given (i) when delivered in person or duly sent by fax showing
confirmation of receipt, (ii) three days after being duly sent by first class
mail postage prepaid, or (iii) two days after being duly sent by Federal Express
or other recognized express international courier service:

(i)if to the Company, to:

Applied Genetic Technologies Corporation

11801 Research Drive

Suite D

Alachua, Florida 32615

Attn: Larry Bullock, Chief Financial Officer

 

with a copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attn: Hemmie Chang, Esq.

Fax: (617) 832-7000

 

(ii)if to Purchaser, to:

Biogen MA Inc.

15



--------------------------------------------------------------------------------

 

225 Binney Street

Cambridge, Massachusetts 02142

Attn:  General Counsel

Fax: (866) 546-2758

 

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston St.

Boston, Massachusetts 02199

Attn: Marc Rubenstein, Esq.

Fax: (617) 951-7826

(g)Amendments; Waivers.  This Agreement may be amended, and compliance with the
provisions of this Agreement may be omitted or waived, only by the written
agreement of the Company and Purchaser.

(h)Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement.  Any such counterpart may contain one or more signature pages.  This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf), and upon such delivery of the signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to the other party.

(i)Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

(j)Nouns and Pronouns.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.

(k)Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of The Commonwealth of
Massachusetts without regard to its principles of conflicts of laws.

(l)Assignment. Except for an assignment by the Purchaser of its rights as
Purchaser  hereunder to an Affiliate of Purchaser, as hereinafter defined,
neither this Agreement nor any of the rights or obligations hereunder may be
assigned by either Purchaser or the Company without (a) the prior written
consent of Company in the case of any assignment by Purchaser or (b) the prior
written consent of Purchaser in the case of an assignment by the Company. For
purposes of this agreement, “Affiliate” shall mean any person or entity that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Purchaser. For the avoidance
of doubt, a change in control of

16



--------------------------------------------------------------------------------

 

the Company, whether by reason of a Drag Along Transaction or otherwise, shall
not be deemed to constitute an assignment prohibited by this subsection.  

(m)Successors and Assigns.  This Agreement shall be binding upon, and inure to
the benefit of, each of the successors and assigns of the parties hereto and,
except as otherwise expressly provided herein, each other person who shall
become a registered holder named in a certificate evidencing Shares transferred
to such holder by Purchaser or its permitted transferees, and (except as
aforesaid) its legal representatives, successors and assigns.

(n)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[signature page follows]

 

 

 

 

 



 

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Common Stock Purchase
Agreement as of the date first above written.

 

APPLIED GENETIC TECHNOLOGIES CORPORATION

 

 

By:/s/ Susan B.Washer

Name:  Susan B. Washer

Title:   President and CEO

 

 

BIOGEN MA INC.

 

 

By:/s/ Douglas Williams

Name: Douglas Williams, Ph.D.

Title: Executive Vice President, Research and       Development

 

 

 

 

 